FIFTH DIVISION
                          MCFADDEN, C. J.,
      MCMILLIAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    January 9, 2020




In the Court of Appeals of Georgia
 A19A1829. FIRST COMMUNITIES MANAGEMENT, INC. v.
     HOLMES.

      MCFADDEN, Chief Judge.

      The defendant in this slip-and-fall case contests the denial of its motion for

summary judgment. Because there is no evidence of a hazardous condition on the

premises in question, we reverse.

      1. Facts and procedural posture.

      On appeal from the grant or denial of a motion for summary judgment, we

construe the evidence in the light most favorable to the nonmoving party. Lakeshore

Contracting v. Lopez-Hernandez, 351 Ga. App. 232 (830 SE2d 561) (2019). So

construed, the evidence shows that Karyn Holmes lived in an apartment complex in

Smyrna, Georgia. On October 23, 2015, Holmes and her daughter took the daughter’s
car to a car cleaning area in the complex to vacuum out the car. Holmes got out of

the car and stepped from the paved parking lot up to a landscaped area with

embedded rocks surrounding the vacuum. Holmes reached for the vacuum, fell

backwards, and was injured.

      On October 19, 2017, Holmes filed a negligence action against First

Communities Management, Inc., alleging that she had slipped on a foreign substance.

Holmes was deposed, and during questioning by defense counsel she testified that she

did not know what caused her to fall.

      Q: Do you know what caused you to fall backwards?
      A: No, I don’t. . . .

      Q: You’re not sure what caused your foot to slip?
      A: No, I’m not. . . .

      Q: Is that your testimony, Ms. Holmes, that you don’t know what caused you
      to fall?
      A: That’s correct.

When Holmes’ own attorney later asked her opinion about why she fell, Holmes

responded: “The rocks were real slippery. It wasn’t the rough kind of rocks. . . . The

rocks [were] just smooth, not rocky[.]” Holmes further testified that there was no

water on the rocks and that she did not encounter any type of liquid or hazardous

condition on the ground.

                                          2
      First Communities moved for summary judgment, asserting, among other

things, that there was no evidence of any hazardous condition. The trial court denied

the motion, finding that there was evidence from which a jury could find that the

rocks had been “made slippery by water from the car wash facility.” The trial court

issued a certificate of immediate review, and this court granted First Communities

application for interlocutory review. This appeal followed.

      2. Hazardous condition.

      First Communities contends that the trial court erred in denying its motion for

summary judgment because there is no evidence of the essential element of Holmes’

claim that there was a hazardous condition on the premises. We agree.

             [T]he threshold point of our inquiry in a slip-and-fall case is the
      existence of a hazardous condition on the premises. And it is well
      established that proof of a fall, without more, does not create liability on
      the part of a proprietor or landowner, because it is common knowledge
      that people fall on the best of sidewalks and floors. Thus, when the
      plaintiff cannot show the existence of a hazardous condition, she cannot
      prove the cause of her injuries and there can be no recovery because an
      essential element of negligence cannot be proven.

Taylor v. Thunderbird Lanes, 324 Ga. App. 167, 169-170 (1) (748 SE2d 308) (2013)

(citations and punctuation omitted).




                                           3
      In this case, Holmes “had to prove that the condition of the [rocks] constituted

an unreasonable hazard[.]” H. J. Wings & Things v. Goodman, 320 Ga. App. 54, 56

(1) (739 SE2d 64) (2013) (citation and punctuation omitted). But she has failed to

offer any evidence that the embedded rocks in the landscaped area near the vacuum

were wet and constituted a hazardous condition. Although Holmes speculates on

appeal that there was water on the rocks from the car wash area, and the trial court

made the same inference in denying summary judgment, Holmes has cited no

evidence supporting such an inference. On the contrary, as set out above, she

specifically testified that there was no water or liquid on the rocks and that she did

not encounter a hazardous condition on the ground.

             Guesses or speculation which raise merely a conjecture or
      possibility of a hazardous condition are not sufficient to create even an
      inference of fact for consideration on summary judgment. Rather, the
      plaintiff must produce evidence of what foreign substance, condition, or
      hazard caused her to slip and fall. This [Holmes has] failed to do.
      Although [she] testified that she slipped because the [rocks were
      smooth], she also admitted that she saw nothing on the [rocks] and
      [thus] . . . she did not know if the [rocks] felt [slippery] because there
      was a foreign substance thereon. . . . [Holmes’ deposition] testimony
      was insufficient to create an inference that a hazardous condition, in
      fact, existed.

Glynn-Brunswick Mem. Hosp. Auth. v. Benton, 303 Ga. App. 305, 307-308 (693 SE2d

566) (2010) (citations and punctuation omitted).

                                          4
       Summary judgment is proper when there is no genuine issue as to any material

fact and the moving party is entitled to a judgment as a matter of law. OCGA §

9-11-56 (c). “A defendant may demonstrate that he is entitled to summary judgment

by either presenting evidence negating an essential element of the plaintiff’s claims

or establishing from the record an absence of evidence to support such claims.”

Griffin v. Turner, 350 Ga. App. 694, 695 (1) (830 SE2d 239) (2019) (citation and

punctuation omitted). Because First Communities established that there is no

evidence of hazardous condition and Holmes has failed to point to any specific

evidence giving rise to a triable issue, “[i]t follows that the trial court erred in denying

[the] motion for summary judgment.” Glynn-Brunswick, supra at 308 (citation

omitted).

       Judgment reversed. McMillian, P. J., and Senior Appellate Judge Herbert E.

Phipps, concur.




                                             5